     Case 2:15-cv-00015-JAM-DMC Document 76 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY PAUL MAXWELL,                             No. 2:15-CV-0015-JAM-DMC-P
12                          Plaintiff,
13           v.                                         ORDER
14    RYON MITCHELL, et al.,
15                          Defendants.
16

17                  Plaintiff, who is proceeding pro se, brought this civil rights action pursuant to 42

18   U.S.C. § 1983. Final judgment was entered on April 27, 2021, and this action is closed. Pending

19   before the Court is Plaintiff’s motion, ECF No. 74, for relief from judgment pursuant to Federal

20   Rule of Civil Procedure 60(b)(1).

21                  The Court may grant reconsideration under Federal Rules of Civil Procedure

22   59(e) and 60. Under Rule 60(b), the Court may grant reconsideration of a final judgment and

23   any order based on: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

24   discovered evidence which, with reasonable diligence, could not have been discovered within

25   ten days of entry of judgment; and (3) fraud, misrepresentation, or misconduct of an opposing

26   party. See Fed. R. Civ. P. 60(b)(1)-(3). A motion for reconsideration on any of these grounds

27   must be brought within one year of entry of judgment or the order being challenged. See Fed.

28   R. Civ. P. 60(c)(1).
                                                       1
     Case 2:15-cv-00015-JAM-DMC Document 76 Filed 09/01/21 Page 2 of 2


 1                  Plaintiff argues relief is warranted due to excusable neglect. See ECF No. 74,
 2   pg. 1. According to Plaintiff, he never received the Court’s March 22, 2021, findings and
 3   recommendations, which were adopted in full on April 27, 2021. See id. at 2. Plaintiff states:
 4   “Mail delivery to Plaintiff’s address has been compromised, either through theft or slow
 5   delivery.” Id. The Court finds Plaintiff has established excusable neglect and will provide
 6   Plaintiff an opportunity to file objections.
 7                  Accordingly, IT IS HEREBY ORDERED that:
 8                  1.      Plaintiff’s motion, ECF No. 74, for relief from judgment is granted;
 9                  2.      The Court’s order, ECF No. 72, adopting the March 22, 2021, findings
10   and recommendations and the final judgment, ECF No. 73, issued on April 27, 2021, are
11   vacated;
12                  3.      The Clerk of the Court is directed to re-open this action;
13                  4.      The Clerk of the Court is further directed to re-serve a copy of the
14   Court’s March 22, 2021, findings and recommendations on Plaintiff with a copy of this order;
15   and
16                  5.      Plaintiff may file objections to the findings and recommendations
17   within 20 days of the date of this order.
18

19
     Dated: September 1, 2021                        /s/ John A. Mendez
20
                                                     THE HONORABLE JOHN A. MENDEZ
21                                                   UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                                       2
